[Cite as In re K.C., 2012-Ohio-4.]


                                         COURT OF APPEALS
                                     GUERNSEY COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT

IN THE MATTER OF:                                   JUDGES:
                                                    Hon. William B. Hoffman, P.J.
K.C.                                                Hon. Sheila G. Farmer, J.
                                                    Hon. Julie A. Edwards, J.

                                                    Case No. 11CA000021


                                                    OPINION




CHARACTER OF PROCEEDING:                        Appeal from the Guernsey County Court of
                                                Common Pleas, Juvenile Division, Case
                                                No. 11JC00225


JUDGMENT:                                       Affirmed


DATE OF JUDGMENT ENTRY:                          January 3, 2012


APPEARANCES:


For Appellant                                   For Appellee


CHARLES E. MCKNIGHT                             AMBER D. WOOTTON
121 West Eight St.                              Assistant Prosecuting Attorney
Cambridge, Ohio 43725                           139 W. 8th St.
                                                Cambridge, Ohio 43725
Guernsey County, Case No. 11CA000021                                                    2

Hoffman, P.J.


         (¶1)   Appellant James Cummings (“Father”) appeals the June 21, 2011 Journal

Entry entered by the Guernsey County Court of Common Pleas, Juvenile Division,

which adjudicated his minor daughter to be a dependent child and granted temporary

custody of the child to Appellee Guernsey County Children Services Board (“GCCSB”).

                             STATEMENT OF THE FACTS AND CASE

         (¶2)   K.C. (d.o.b. 6/6/97) is the biological daughter of Father and Heather Dawn

McMillan (“Mother”).1      The trial court issued an ex-parte order placing K.C. in the

temporary custody of GCCSB on April 11, 2011. On the same day, GCCSB filed a

Complaint, alleging K.C. was a neglected/dependent child.

         (¶3)   The trial court conducted an adjudicatory hearing on June 13, 2011. Roy

Higgins, an intake caseworker with GCCSB, testified as to the Agency’s involvement

with the family.

         (¶4)   In November, 2010, GCCSB received a report Father and K.C. had had a

physical altercation.     K.C. did not have any visible injuries, but her story raised

significant concerns regarding the home. Father denied K.C.’s allegations, but verbally

agreed to let the child stay with Nancy Wells, a longtime family friend and approved

foster parent, on a safety plan. Father would not sign the safety plan. Father refused

all services and the case was subsequently closed. K.C. returned to Father’s home

sometime around Christmas, 2010.

         (¶5)   In March, 2011, GCCSB received a report regarding a physical altercation

between Father and K.C. K.C. alleged numerous drug addicts/dealers were coming

1
    Mother is not a party to this Appeal.
Guernsey County, Case No. 11CA000021                                                     3


and going from the home on a regular basis. Father agreed to a safety plan allowing

K.C. to stay with Nancy Wells. Father met with GCCSB workers on two occasions to

discuss available services. Father was not willing to work with GCCSB for voluntary

ongoing services. Father denied using drugs, but refused to submit to a drug screen.

Father was advised a refusal to a drug screen was considered a positive test result.

       (¶6)   GCCSB received information an individual by the name of Paul Hackman

was living in Father’s home, and Father was using and selling drugs.

       (¶7)   Father did not present any witnesses on his behalf. The trial court found

GCCSB presented clear and convincing evidence to establish K.C. was a dependent

child. The trial court scheduled the matter for dispositional hearing on July 6, 2011.

       (¶8)   Via Journal Entry filed June 21, 2011, the trial court memorialized its

finding. The trial court ordered K.C. remain in the temporary emergency custody of

GCCSB.

       (¶9)   It is from this journal entry Father appeals, raising as error:

       (¶10) “I. THE TRIAL COURT ABUSED ITS DISCRETION IN MAKING THE

FOLLOWING FINDING OF FACTS, AND THE FINDINGS WERE AGAINST THE

MANIFEST WEIGHT OF THE EVIDENCE:

       (¶11) “II. THE TRIAL COURT’S DECISION ADJUDICATING THE CHILD TO BE

DEPENDENT WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE AND AN

ABUSE OF DISCRETION.”
Guernsey County, Case No. 11CA000021                                                   4


                                               I

      (¶12) In his first assignment of error, Father maintains the trial court abused its

discretion in making certain findings of fact as such were against the manifest weight of

the evidence.

      (¶13) Specifically, Father submits the trial court received "virtually no evidence

to support" the following findings of fact: Paragraph 1: All information pertaining to a

prior case allegedly involving the family;    Paragraph 2: The finding GCCSB was

involved in this case since November, 2010; Paragraph 2: The finding K.C. was "safety

planned with Nancy Wells [since November of 2010] and the child was refusing to go

home"; Paragraph 3: The finding K.C. “stayed with Nancy Wells until Christmas time of

2010 when the father demanded that the child return home and she did"; Paragraph 4

and footnote 1:The finding Paul Hackman, a family friend, was living in Father's house

and was involved in an unrelated case which resulted in Hackman's children being

permanently removed from his home and specifying the reason for the removal;

Paragraph 5: The finding K.C. was unwilling to return to Father's home at the conclusion

of the thirty day period of the safety plan; and Paragraph 5: The finding Nancy Wells

was unwilling to provide a long term placement for K.C.

      (¶14) Father contends the trial court made certain findings, such as the case

number of the prior case and the disposition of that matter (six months of protective

supervision), despite the fact GCCSB did not present evidence at the adjudicatory

hearing in the instant action to support such findings. Father adds GCCSB did not offer

into evidence a copy of any entry from the prior case, and GCCSB's only witness, Roy
Guernsey County, Case No. 11CA000021                                                     5


Higgins, testified he was not involved in the prior matter. Father concludes there was

no competent, credible evidence to substantiate the trial court's findings.

       (¶15) Based upon the facts noted supra and upon review of the entire record in

this matter, including the transcript of the adjudicatory hearing, we find any error in the

findings of fact challenged by Appellant to be harmless. Read as a whole and in light of

all the testimony, we find there are sufficient supported findings to conclude the trial

court’s decision is not against the manifest weight of the evidence. (See our discussion

of Appellant’s Assignment of Error II, infra.)

       (¶16) Father's first assignment of error is overruled.

                                                 II

       (¶17) In his second assignment of error, Father challenges the trial court's

adjudication of K.C. as a dependent child was an abuse of discretion and against the

manifest weight of the evidence. Father acknowledges although it was proper for the

trial court to consider his alleged drug use, Father submits his conduct was relevant

"solely insofar as that parent's conduct forms a part of the environment of the child" and

GCCSB presented no evidence such had a detrimental impact on K.C. We disagree.

       (¶18) R.C. 2151.04(C) provides:

       (¶19) “As used in this chapter, “dependent child” means any child:

       (¶20) “ * * *

       (¶21) “(C) Whose condition or environment is such as to warrant the state, in the

interests of the child, in assuming the child's guardianship.”

       (¶22) Roy Higgins, the intake caseworker, testified at the time GCCSB

requested emergency custody of K.C., Father had refused services and was not willing
Guernsey County, Case No. 11CA000021                                                   6


to work on a voluntary case plan to resolve the issues in the home; K.C. was not willing

to return to Father's home; and Nancy Wells could not provide a long-term placement

for K.C. Further, Father admitted to intense verbal as well as physical altercations with

K.C. GCCSB received numerous reports regarding Father's drug use. Father refused to

submit to multiple drug screens even after he was advised his refusal would be

considered a positive result.

       (¶23) Based upon the foregoing and the entire record in this matter, we find the

trial court did not abuse its discretion in adjudicating K.C. to be a dependent child as

such determination was not against the manifest weight of the evidence.

       (¶24) Father's second assignment of error is overruled.

       (¶25) The judgment of the Guernsey County Court of Common Pleas, Juvenile

Court Division, is affirmed.

By: Hoffman, P.J.

Farmer, J. and

Edwards, J. concur

                                            s/ William B. Hoffman _________________
                                            HON. WILLIAM B. HOFFMAN


                                            s/ Sheila G. Farmer __________________
                                            HON. SHEILA G. FARMER


                                            s/ Julie A. Edwards ___________________
                                            HON. JULIE A. EDWARDS
Guernsey County, Case No. 11CA000021                                               7


             IN THE COURT OF APPEALS FOR GUERNSEY COUNTY, OHIO
                           FIFTH APPELLATE DISTRICT


IN THE MATTER OF:                         :
                                          :
K.C.                                      :
                                          :
                                          :         JUDGMENT ENTRY
                                          :
                                          :
                                          :         Case No. 11CA000021


       For the reasons stated in our accompanying Opinion, the judgment of the

Guernsey County Court of Common Pleas, Juvenile Court Division, is affirmed. Costs to

Appellant.




                                          s/ William B. Hoffman _________________
                                          HON. WILLIAM B. HOFFMAN


                                          s/ Sheila G. Farmer __________________
                                          HON. SHEILA G. FARMER


                                          s/ Julie A. Edwards___________________
                                          HON. JULIE A. EDWARDS